Deen, Presiding Judge.
1. The circumstantial evidence in this case is amply sufficient to support a verdict of the theft by taking of four high backed maple chairs. The defendant carried the chairs, two at a time, into a pawn shop and sold them for $5 apiece. Very shortly thereafter two cartons addressed to Brown Furniture Company were found in the alley. Each had contained a pair of chairs identical with those the defendant sold. Two identical cartons containing identical chairs were missing from the third floor warehouse of this company located nearby. The chairs were new and worth $57 each. This sufficiently establishes the corpus delicti and the identity of the chairs as against the contention that they were not proved to be the same chairs shipped by the manufacturer in the discarded cartons.
2. The defendant testified that he had been given the *745four chairs as wages by an unidentified man in Atlanta and had brought them on the bus from there to Albany "in a suitcase.” We cannot say this testimony is absolutely impossible, but it does no more, at best, than make a jury question. See Patton v. State, 117 Ga. 230, 235 (43 SE 533). " 'Whether dependent upon positive or circumstantial evidence, the true question in criminal cases is, not whether it be possible that the conclusion at which the evidence points may be false, but whether there is sufficient evidence to satisfy the mind and conscience beyond a reasonable doubt.’ Code § 38-110.” Wheeler v. State, 228 Ga. 402, 406 (185 SE2d 900).
Submitted September 15, 1976
Decided September 30,1976.
Gardner & Willis, Sherman Willis, for appellant.
William S. Lee, District Attorney, Hobart M. Hind, Assistant District Attorney, for appellee.

Judgment affirmed.


Quillian and Webb, JJ., concur.